IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 99-30561
                           Summary Calendar



PIERRE W. LUKE; ET AL.,
                                          Plaintiffs,

EARL THIBODEAUX; LEONA LUKE BOURG;
PIERRE W. LUKE,
                                          Plaintiffs-Appellants,

and

REGGIE P. BOURG,
                                          Appellant,
versus

GRANT GEOPHYSICAL CO., INC., ET AL.,

                                          Defendants,

GGI LIQUIDATING CORPORATION, formerly known as
Grant Geophysical Inc., formerly known as Grant Geophysical,

                                          Defendant-Appellee,

STEPHEN FISHER, Trustee of the GGI Creditors Trust,

                                          Appellee.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                       USDC No. 98-CV-580-T
                       --------------------

                          September 28, 1999

Before DAVIS, SMITH, and BARKSDALE, Circuit Judges.

PER CURIAM:*


      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-30561
                                -2-

     Reggie Bourg moves for leave to proceed in forma pauperis

(IFP) on appeal from the denial as moot of his motion to

intervene.   We have carefully reviewed the record in light of

Bourg’s motion.   The district court did not err in denying the

motion to intervene.   We conclude that there is no nonfrivolous

issue for him to appeal.   See Jackson v. Dallas Police Dep't, 811
F.2d 260, 261 (5th Cir. 1986).   IT IS ORDERED that IFP is DENIED.

     Because the appeal is frivolous, see 5th Cir. R. 42.2., the

APPEAL is DISMISSED.